Citation Nr: 0808288	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for major depressive 
disorder.

2.	Entitlement to service connection for bipolar disorder.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for psychiatric disorders, to 
include depression, bipolar disorder and PTSD.  The RO issued 
a notice of the decision in January 2004, and the veteran 
timely filed a Notice of Disagreement (NOD) in December 2004.  
Subsequently, in July 2005 the RO provided a Statement of the 
Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO issued Supplemental Statements of the Case 
(SSOCs) in February 2006, March 2006 and June 2007.

The veteran did not request a hearing on this matter.

In an April 2004 correspondence, the veteran indicated that 
he could not work, and as reflected in an October 2005 Social 
Security Administration (SSA) letter, the veteran received 
SSA disability benefits on account of his mental disorder.  
The Board construes this a claim for total disability based 
on unemployability (TDIU), and therefore refers this matter 
to the RO for further action, to include adjudication of this 
issue after providing proper Veterans Claims Assistance Act 
(VCAA) notification.     

In addition, in a February 2006 letter, the veteran stated 
that diesel fumes to which he had exposure in Greenland have 
caused his dementia.  The Board also refers this issue to the 
RO for additional action.    


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The medical evidence shows a current diagnosis of 
depression; there is ample lay evidence attesting to the 
fact that the veteran was depressed during service and 
immediately thereafter; the only competent opinions that 
addresses the question of a nexus to service are in 
equipoise as to whether there is such a causal link.

3.	There is no medical or psychiatric evidence of a bipolar 
disorder until decades post-service, nor is there any 
competent evidence that links this disorder to active 
service or any incident thereof.  

4.	The veteran did not have combat duty and the preponderance 
of the evidence is against a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.	Depression was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).   

2.	A bipolar disorder was not incurred or aggravated during 
active service, nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

3.	Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements, and any presumed prejudice 
resulting from a defect in timing of said notice has been 
rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2005 and March 2006 letters from the RO satisfy 
these mandates.  The January 2005 correspondence informed the 
veteran about the type of evidence needed to support his 
claims, namely, proof of: (a) an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  It clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  This letter made 
clear that although VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  It additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  The letter 
also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession, 
and the March 2006 correspondence apprised the veteran about 
how VA calculates disability ratings and effective dates in 
accordance with Dingess.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
December 2003 RO decision that is the subject of this appeal 
in its January 2005 and March 2006 letters.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the belated timing of the VCAA notice 
has been rebutted.  The RO cured this timing defect by 
providing complete VCAA notice together with readjudication 
of the claims, as demonstrated by the June 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a September 2003 VA psychiatric examination, which 
was thorough in nature and adequate for the purposes of 
deciding these claims.  The instant decision grants service 
connection for depression.  With respect to PTSD, the veteran 
did not have combat duty and it is not contended otherwise 
and the preponderance of the evidence is against a current 
diagnosis of PTSD.  As to a bipolar disorder, there is no 
medical or psychiatric evidence of this latter disorder until 
decades post-service and there is no competent evidence that 
links a bipolar disorder to any incident of service.  Under 
these circumstances, VA has no further duty to provide 
another examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include psychoses 
(to include a bipolar disorder), among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).  (Emphasis added.)

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

As for service connection claims for PTSD, the Board notes 
that a veteran must offer proof of: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current PTSD symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  38 C.F.R. § 4.125(a), which governs 
diagnosis of mental disorders, requires a diagnosis to 
conform to Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) or to be supported by the findings on the 
examination report, and if it does not, the report must be 
returned to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed, however, credible evidence that the claimed in-
service stressor actually occurred is also required.   
Sizemore, supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  This may 
be established through "recognized military citations or 
other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.
c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran was on active duty from April 1964 to April 1966.  
The service personnel records show that he did not engage in 
combat or serve in a combat zone.  

The veteran's March 1966 Report of Medical Examination for 
Separation contains a normal clinical evaluation of all 
systems, to include a normal psychiatric assessment.  In his 
accompanying Report of Medical History for Separation, the 
veteran made no mention of any psychiatric disorder.

A May 1993 VA Form 10-1415 indicates that the veteran had 
major depression with psychotic features as well as a 
provisional diagnosis of PTSD, and a July 1993 VA medical 
report indicates that the veteran had a chronic drinking 
problem for 30 years.  As of October 1993, the veteran 
received a diagnosis of organic affective disorder and 
depression.  

One January 1994 VA medical report ruled out a diagnosis of 
major depression, but another January 1994 VA record 
indicated that the veteran had major depression or depthymia.   
A history of affective disorder was also noted at this time. 

A March 1994 letter from the veteran's private psychologist, 
M.B., indicates that he had Organic Personality Syndrome, 
Explosive Type.   

As noted in February 1995, May 1995, September 1995, February 
1996 and June 1996 VA medical records, the veteran had major 
depression.  May 1995 and July 1995 VA medical notes gave a 
provisional diagnosis of PTSD.        

As reflected in a May 2001 VA medical record, the veteran had 
a diagnosis of depressive disorder, not otherwise specified.  

June 2001 to October 2002 VA medical reports indicate that 
the veteran had bipolar disorder, at least since 1992.

VA medical notes spanning May 2003 to October 2005 note that 
the veteran took medication for diagnosed depression and bi-
polar disorder.  

A May 2003 record indicates the examiner's opinion that the 
veteran did not have PTSD, and a June 2003 VA record 
discusses the veteran's account of serving in Greenland as a 
mechanic.  He and other soldiers were stationed there to 
assist scientists, who worked on a nuclear reactor, and they 
were restricted to the base a great deal of the time.  

Another June 2003 VA psychological examination report 
indicates that the veteran did not meet the criteria for 
PTSD.  At this time, the veteran described how he had not 
been exposed to combat during his active service, but that 
during his tour in Greenland, he had been confined to the 
base and small spaces, which bothered him.  The clinician 
diagnosed the veteran with bipolar disorder, and opined that 
it had existed likely since 1994 or 1995.

As noted in a July 2003 letter from the veteran's former next 
door neighbor, T.L., she indicated that the veteran appeared 
moody and wanted to be alone.  He ate little and seemed 
argumentative.  In another July 2003 correspondence, the 
veteran's girlfriend, L.L., stated that she had known the 
veteran for 30 years.  She described how he had been 
depressed and verbally abusive in the early years, and that 
he did not like to be around others.  S.W., an acquaintance 
of the veteran's, also wrote a letter dated July 2003, 
wherein she observed that he appeared depressed and withdrawn 
over the past three years that she had known him.  

In September 2003, the veteran submitted to a VA psychiatric 
examination.  After conducting a mental status examination 
and taking a history from the veteran, the clinician 
diagnosed the veteran with major depression, but noted that 
"there is no documentation that it began during his military 
service."  The examiner also concluded that "I think this 
patient has recurrent depression, but not bipolar disorder, 
because he does not meet all the criteria for it."    

In a September 2004 letter, the veteran recounted how he had 
become depressed during his tour in Greenland.  The weather 
usually was -30 degrees, and he was cooped up most of the 
time.  He could not sleep during this time, and medics, 
therefore gave him sleeping pills.  The veteran also attached 
a copy of an internet website that discussed the facilities 
and functions of Camp Tuto in Greenland, as well as an e-mail 
correspondence that he had written to a fellow service member 
inquiring about depression at Camp Tuto.  In reply to the e-
mail, the service member's wife indicated that he had passed 
away, but that he had mentioned to her that depression was 
existent during that tour. 

An October 2004 VA medical record conveys the veteran's 
report that he had been depressed for many decades; at this 
time, the veteran also described how his isolation in 
Greenland for 280 days contributed to his current psychiatric 
troubles, and that he attended PTSD group sessions.  He 
became tearful upon speaking about his service in Greenland.  

Also in October 2004, the veteran's brother, P.S., submitted 
a letter attesting to the fact that the veteran was depressed 
and a heavy drinker upon his return from his tour in 
Greenland.  He noted that the veteran's personality had 
changed, and that he would keep to himself.  Such 
characteristics had remained and persisted currently.     

As reflected in a November 2004 private medical report by 
A.L., a Doctor of Osteopathy (D.O.), Fellow of the American 
College of Nutrition (FACN) and professor of psychiatry, 
after taking the veteran's history, diagnosed him with 
depression.  A.L. further concluded that "the etiology does 
indicate the origin was connected with his inability to 
adjust to the conditions of isolation and cold in 
Greenland."  He recognized the veteran's report that other 
physicians had diagnosed him with PTSD, but conveyed that he 
could not confirm said diagnosis, but that a neurologic 
examiner would be best to verify this.    

In a February 2005 letter, the veteran indicated that two 
psychiatrists had informed him that his psychiatric disorder 
had begun in service while he was in Greenland.  

In a March 2005 VA medical report, the clinician observed 
that the veteran's claims file contained no record or 
documentation of his depression during active service, and in 
May 2005, an examiner noted that there was a question as to 
whether the veteran had PTSD.        

In a letter dated October 2005, the Social Security 
Administration (SSA) conveyed that it had found the veteran 
to be disabled as a result of his mental condition from 
January 1994.  

In two February 2006 correspondences from R.H., who served 
with the veteran as his supervisor in Greenland, noted the 
veteran's good work ethic during that tour.  He also 
indicated, however, that the tour was difficult with the long 
work hours, cold weather and lack of daylight for periods of 
months.  R.H. confirmed that other soldiers had bullied the 
veteran and further asserted that no combat operations had 
taken place there.    

On July 21, 2006 the RO sent a letter to the veteran 
specifically in reference to his PTSD claim.  It apprised him 
that "[t]he information you provided is not sufficient to 
confirm that the stressful incidents occurred," (emphasis in 
original), and then discussed that in order to verify a 
stressor, the veteran must provide a documented stressor, 
location where the incident occurred, approximate date within 
a two-month period, and the unit of assignment.  The RO made 
clear that "[t]his information is necessary to obtain 
supportive evidence of each of the stressful events.  Failure 
to respond or an incomplete response may result in denial of 
your claim."      

Thereafter, on July 26, 2006, the veteran offered the 
following account of his in-service stressors, namely, that 
the isolation, freezing temperatures and overall conditions 
were terrifying to him.  He conceded that he did not 
experience any combat during his tour in Greenland.  The 
veteran, through his accredited representative, had offered a 
similar account in his June 2006 Brief.  

An August 2006 formal finding by the coordinator of the 
United States Army and Joint Services Records Research Center 
(JSRRC)) (formerly known as the United States Armed Services 
Center for Research of Unit Records (USACURR)) indicated that 
"the information required to verify the stressful events 
described by the veteran is insufficient to send to JSRRC 
and/or insufficient to research the case for a Marine Corps 
record.  The stressor submitted by the veteran is not combat 
related."  The representative further outlined the 
developmental steps VA had taken to verify the veteran's 
claimed stressors, but determined that "[a]ll efforts to 
obtain the needed information have been exhausted, and any 
further attempts are futile."  (As explained below, the 
veteran's in-service stressor of serving in Greenland is not 
in dispute; however, the preponderance of the evidence is 
against a current diagnosis of PTSD.  

In a September 2006 letter to United States Senator Kay Baily 
Hutchinson, the veteran described his tour in Greenland as 
depressing and isolated.  

b. Discussion 
The Board determines that the evidence of record falls at 
least in relative equipoise with respect to the veteran's 
service connection claim for depression, in which case the 
veteran receives the benefit of the doubt in his favor.  
Specifically, the veteran clearly has a current diagnosis of 
depression, as reflected most recently in the November 2004 
private medical report by A.L., as well as a series of other 
medical records spanning 1993 to 2003, which satisfies the 
first prong of the service connection test.  As for the 
second prong, namely, whether he had depression in service, 
the veteran has consistently attested to the fact that he has 
been depressed for decades since his active service in 
Greenland, and lay statements made by his friends and loved 
ones corroborate this account.  In particular, as noted by 
the veteran's brother, who knew him before and after his 
active service, the veteran's mood changed after service and 
he appeared isolative and depressed.  Although the veteran's 
service records do not note any treatment for depression 
during active duty or complaints of depression at service 
discharge, the Board notes that the available service records 
are scant and limited only to his separation papers and 
immunization record.  

As for whether a causal nexus exists between the veteran's 
current depression and his active service or any incident 
thereof, the Board notes that the record contains two 
competent medical opinions that contradict one another.  In 
such a circumstance, the Board must determine how much weight 
to afford each opinion.  See Cathell v. Brown, 8 Vet. App. 
539, 543(1996) (noting that "[i]t is the responsibility of 
the B[oard] . . . to assess the credibility and weight to be 
given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  The Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence.  See Guerrieri, 
supra, at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     
               
In the instant case, the September 2003 VA clinician 
determined that the veteran's depression was not related to 
his active service because his service records did not so 
document the disease, with weighs against the claim.  On the 
other hand, however, the veteran's private doctor, A.L., 
offered his opinion in November 2004 that the veteran's 
depression originated from his inability to adjust to the 
difficult conditions and isolation during his tour in 
Greenland, which preponderates in favor of the claim.  
Neither clinician offered great detail for these opposing 
conclusions, but each had considered the veteran's current 
mental state as well as his reported history of in-service 
events and experiences.  In the Board's view, the opinions 
are of essentially equal probative value, and therefore they 
fall in relative equipoise.   With application of the 
doctrine of reasonable doubt, service connection for 
depression is warranted.   38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.      

As for the veteran's service connection claim for bipolar 
disorder, the Board determines that the overwhelming 
preponderance of the evidence weighs against this claim.  
While the Board recognizes that the veteran was diagnosed 
major depression with psychotic features in the early 1990s 
and a bipolar disorder has been diagnosed in more recent 
years, his available service medical records and the lay 
statements of record do not bear any indication that this 
disorder manifested during service or shortly thereafter.  
The fact that the veteran first became diagnosed with this 
disease decades after his 1966 service discharge 
preponderates against the claim.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Also weighing against the claim is the fact that the medical 
evidence of record offers no causal nexus linking his current 
bipolar disorder and his active service or any incident 
thereof.  In the absence of such evidence, the Board must 
deny this claim.  

Turning next to the claim for service connection for PTSD, 
the veteran did not have combat duty or service in a combat 
zone.  It is not contended otherwise.  While there is lay 
evidence that supports the veteran's in-service stressor 
relating to the harsh conditions he was exposed to while on 
active duty in Greenland, to include being isolated, the 
preponderance of the competent evidence is against a current 
diagnosis of PTSD.  The Board specifically note that, while 
the record discloses that examiners at various times in May 
1993, May 1995 and July 1995, have offered provisional 
diagnoses of PTSD, none of the medical reports of record have 
offered a positive diagnoses of this disorder in accordance 
with 38 C.F.R. § 4.125(a).  To the contrary, May 2003 and 
June 2003 VA clinicians expressly determined that the veteran 
did not satisfy the criteria needed for a PTSD diagnosis.  

In the absence of proof of such a present disability, there 
can be no valid service connection claim, and therefore the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).   


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted for bipolar disorder or PTSD.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine does not apply to these 
issues.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for major depression is granted.

Service connection for bipolar disorder is denied.

Service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


